Citation Nr: 0019599	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

3.  Entitlement to service connection on a secondary basis 
for alcohol dependence.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
January 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  When 
this case was before the in March 1998 on the issues of 
entitlement to a rating in excess of 10 percent for PTSD and 
entitlement to a total rating based on unemployability due to 
service-connected disabilities, it was remanded to the RO for 
further development; it was returned to the Board in May 
2000. 

While the case was in remand status, the RO entered a rating 
decision on February 1, 2000, in which it continued a 10 
percent evaluation for PTSD, evaluated each of the veteran's 
other service-connected disabilities and denied entitlement 
to a total rating based on unemployability due to service-
connected disabilities.  Although no notice of disagreement 
had been received with respect to the evaluations assigned 
for the veteran's service-connected disabilities other than 
PTSD, the RO issued a supplemental statement of the case on 
February 1, 2000, in which it included the issues of 
entitlement to increased evaluations for the veteran's other 
service-connected disabilities.  None of these new issues was 
subsequently addressed in any written communication from the 
veteran or his representative.  Accordingly, the Board will 
limit its consideration to the issues listed on the title 
page of this action.  





REMAND

The Board initially notes that the veteran was issued a 
Statement of the Case in February 1999 in response to his 
Notice of Disagreement with an October 1995 rating decision 
which denied his claim for service connection on a secondary 
basis for alcohol dependence.  Thereafter, no communication 
from either the veteran or his representative was received 
until October 1999, at which time the veteran presented 
testimony at a hearing before a hearing officer at the RO 
with respect to his consumption of alcohol.

The United States Court of Appeals for Veterans Claims, in 
Marsh v. West, 11 Vet. App. 468 (1998), held that the Board 
erroneously failed to address whether its sua sponte 
consideration of the question of the timeliness of a Notice 
of Disagreement, without first according the appellant an 
opportunity to submit argument or evidence on that question, 
was prejudicial to the appellant.  Under the circumstances, 
the Board concludes that a remand is warranted for further 
procedural development.

With respect to the claims for a rating in excess of 10 
percent for PTSD and a total rating based on unemployability 
due to service-connected disabilities, the Board notes that 
the March 1998 remand, based on information provided by the 
veteran's representative indicating that the veteran was in 
receipt of disability benefits from the Social Security 
Administration (SSA), requested that the RO attempt to obtain 
pertinent records from SSA.  Evidence added to the record 
subsequent to the March 1998 remand shows that the veteran's 
claim for SSA disability benefits was denied by an 
Administrative Law Judge.  There notably is no indication 
that the RO has attempted, in any event, to obtain any 
records from SSA.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the 
veteran and his representative with 
a Statement of the Case which 
addresses the issue of whether the 
veteran has submitted a timely 
Substantive Appeal with respect to 
the October 1995 rating decision 
which denied entitlement to service 
connection on a secondary basis for 
alcohol dependence.  The Statement 
of the Case should conform to the 
requirements of 38 C.F.R. §§ 19.29 
and 19.30 (1999).  The veteran and 
his representative should be 
provided an appropriate opportunity 
to respond.  

2. The RO should contact the veteran 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  The RO should attempt to obtain 
a copy of the SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and a copy of 
the records associated with any 
subsequent disability determinations 
by the SSA.  

4.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a psychiatrist to 
determine the extent of his service-
connected PTSD.  To the extent 
possible, the manifestations of the 
service-connected PTSD should be 
distinguished from those of any 
other disorder found to be present, 
to include alcohol abuse.  The 
examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should 
also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
veteran's service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  

Any indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folders, 
including a copy of this REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect that such a 
review of the claims folders was 
made.  The report must be typed. 

5.  Thereafter, the RO should review 
the claims files and ensure that the 
above development actions, including 
the requested examination and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues of entitlement to a rating in 
excess of 10 percent for PTSD and, 
if not rendered moot, entitlement to 
a total rating based on 
unemployability due to service-
connected disabilities.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


